Citation Nr: 0727401	
Decision Date: 08/31/07    Archive Date: 09/11/07

DOCKET NO.  05-24 158	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Chicago, 
Illinois


THE ISSUES

1.  Entitlement to service connection for a disability 
manifested by a muscle injury in the area from the shoulders 
to the mid-back.

2.  Entitlement to an increased (compensable) disability 
rating for service-connected history of right hand/wrist 
injuries with borderline carpal tunnel syndrome.

3.  Entitlement to an increased disability rating for 
service-connected cervical strain, currently rated as 10 
percent disabling.


REPRESENTATION

Veteran represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

David T. Cherry, Counsel

INTRODUCTION

The veteran served on active duty from May 1987 to October 
1989. 

This case comes to the Board of Veterans' Appeals (the Board) 
on appeal from an August 2004 rating decision of the 
Department of Veterans Affairs (VA) Regional Office in 
Chicago, Illinois (the RO).

Procedural history

In a February 1990 rating decision, service connection was 
granted for cervical strain and a history of right hand/wrist 
injuries with borderline carpal tunnel syndrome.  Zero 
percent (noncompensable) disability ratings were assigned for 
both disorders.  

In the August 2004 rating decision which forms the basis for 
this appeal, a 
10 percent disability rating was assigned for cervical 
strain.  A compensable rating for a history of right 
hand/wrist injuries with borderline carpal tunnel syndrome 
was denied.  Service connection for a muscle injury from the 
shoulders to the mid-back was denied.  

Remanded issue 

The issue of entitlement to an increased disability rating 
for cervical strain is  addressed in the REMAND portion of 
the decision below and is REMANDED to the RO via the VA 
Appeals Management Center (AMC) in Washington, DC.

Issues not on appeal

Disagreement not expressed

In the August 2004 rating decision, service connection was 
denied for a left shoulder disorder and hypertension.  To the 
Board's knowledge, neither the veteran nor his representative 
has filed a Notice of Disagreement (NOD) as to those 
determinations.  See 38 C.F.R. §§ 20.201, 20.302 (2006).  
Accordingly, these issues are not within the Board's 
jurisdiction and they will be addressed no further herein.  
Archbold v. Brown, 9 Vet. App. 124, 130 (1996) [pursuant to 
38 U.S.C.A. § 7105(a), the filing of a notice of disagreement 
initiates appellate review in the VA administrative 
adjudication process, and the request for appellate review is 
completed by the claimant's filing of a substantive appeal 
after a statement of the case is issued by VA].

Disagreement expressed

In the August 2004 rating decision, service connection was 
denied for a right shoulder disorder.  The veteran filed a 
NOD as to that determination.  See 38 C.F.R. §§ 20.201, 
20.302 (2006).  In a July 2005 Decision Review Officer 
decision, service connection was granted for right shoulder 
radiculopathy, and a 10 percent disability rating was 
assigned effective February 23, 2004.  Since the service 
connection claim was granted, the appeal as to that issue has 
become moot.  The veteran has not disagreed with the assigned 
disability rating or the effective date.  See Grantham v. 
Brown, 114 F.3d 1156 (Fed. Cir. 1997) [where an appealed 
claim for service connection is granted during the pendency 
of the appeal, a second Notice of Disagreement must 
thereafter be timely filed to initiate appellate review of 
"downstream" issues such as the compensation level assigned 
for the disability or the effective date of service 
connection].  Therefore, the matter has been resolved and is 
not in appellate status.  


FINDINGS OF FACT

1.  The competent medical evidence of record does not support 
a finding that the veteran currently has a disability 
manifested by a muscle injury in the area from the shoulders 
to the mid-back.

2.  The medical evidence of record indicates that the 
service-connected history of right hand/wrist injuries with 
borderline carpal tunnel syndrome is not manifested by a 
current diagnosis of borderline or full-blown carpal tunnel 
syndrome, nor has there been identified any symptomatology 
associated therewith.

3.  The evidence in this case does not show a marked 
interference with employment or frequent periods of 
hospitalization due to the service-connected history of right 
hand/wrist injuries with borderline carpal tunnel syndrome, 
so as to render impractical the application of the regular 
schedular standards.


CONCLUSIONS OF LAW

1.  A disability manifested by a muscle injury in the area 
from the shoulders to the mid-back was not incurred in or 
aggravated by service.  38 U.S.C.A. § 1131 (West 2002); 
38 C.F.R. § 3.303 (2006).

2.  The criteria for an increased disability rating in excess 
of the currently assigned zero percent (noncompensable) 
rating for the veteran's service-connected history of right 
hand/wrist injuries with borderline carpal tunnel syndrome 
have not been met.  38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. 
§§ 4.20, 4.124a, Diagnostic Code 8515 (2006).

3.  The criteria for referral for increased disability rating 
for the veteran's service-connected history of right 
hand/wrist injuries with borderline carpal tunnel syndrome on 
an extra-schedular basis are not met.  38 C.F.R. 
§ 3.321(b)(1) (2006).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The veteran is seeking service connection for a disability 
manifested by a muscle injury from the shoulders to the mid-
back as well as an increased rating for service-connected 
history of right hand/wrist injuries with borderline carpal 
tunnel syndrome.  As explained below, the remaining issue on 
appeal, an increased rating for service-connected cervical 
strain, is being remanded for further development.

In the interest of clarity, the Board will initially discuss 
certain preliminary matters.  The Board will then address the 
pertinent law and regulations and their application to the 
facts and evidence.

The Veterans Claims Assistance Act of 2000 (the VCAA)

The VCAA includes an enhanced duty on the part of VA to 
notify a claimant as to the information and evidence 
necessary to substantiate a claim for VA benefits.  The VCAA 
also redefines the obligations of VA with respect to its 
statutory duty to assist claimants in the development of 
their claims.  

The Board has carefully considered the provisions of the VCAA 
and the implementing regulations in light of the record on 
appeal, and for reasons expressed immediately below finds 
that the development of these issues has proceeded in 
accordance with the provisions of the law and regulations.

The VCAA alters the legal landscape in three distinct ways: 
standard of review, notice and duty to assist.  The Board 
will now address these concepts within the context of the 
circumstances presented in this case.

Standard of review

After the evidence has been assembled, it is the Board's 
responsibility to evaluate the entire record.  See 38 
U.S.C.A. § 7104(a) (West 2002).  When there is an approximate 
balance of evidence regarding the merits of an issue material 
to the determination of the matter, the benefit of the doubt 
in resolving each such issue shall be given to the claimant.  
See 38 U.S.C.A. § 5107 (West 2002); 38 C.F.R. 
§§ 3.102, 4.3 (2006).

In Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990), the 
United States Court of Appeals for Veterans Claims (the 
Court) stated that "a veteran need only demonstrate that 
there is an 'approximate balance of positive and negative 
evidence' in order to prevail."  To deny a claim on its 
merits, the preponderance of the evidence must be against the 
claim.  See Alemany v. Brown, 9 Vet. App. 518, 519 (1996), 
citing Gilbert, 1 Vet. App. at 54.

Notice

The VCAA requires VA to notify the claimant and the 
claimant's representative, if any, of any information and any 
medical or lay evidence not previously provided to VA that is 
necessary to substantiate the claim.  As part of the notice, 
VA is to specifically inform the claimant and the claimant's 
representative, if any, of which portion, if any, of the 
evidence is to be provided by the claimant and which part, if 
any, VA will attempt to obtain on behalf of the claimant.  
See 38 U.S.C.A. § 5103 (West 2002); see also Quartuccio v. 
Principi, 16 Vet. App. 183 (2002) [a letter from VA to an 
appellant describing evidence potentially helpful to the 
appellant but not mentioning who is responsible for obtaining 
such evidence did not meet the standard erected by the VCAA].

Crucially, the RO informed the veteran of VA's duty to assist 
him in the development of his claims in letters sent in April 
2004 and March 2006, which were specifically intended to 
address the requirements of the VCAA.  The April 2004 VCAA 
letter informed the veteran of the evidence necessary to 
establish service connection and an increased rating.  
Accordingly, the veteran was informed of the information and 
any medical or lay evidence not previously provided to VA 
that is necessary to substantiate the claims.

As for the evidence to be provided by the veteran, in the 
April 2004 letter, VA asked the veteran to identify relevant 
medical evidence and to send any medical reports he had.  In 
that letter, VA also provided the veteran with VA Form(s) 21-
4142, Authorization and Consent to Release Information to the 
Department of Veterans Affairs (VA), for each private or 
other non-VA doctor and medical care facility that treated 
him for his claimed disabilities.

Moreover, in the April 2004 VCAA letter, the veteran was 
informed that VA would provide a medical examination if VA 
decides it is necessary to make a decision on his claims.  [A 
VA examination was conducted in June 2004, and a VA 
electromyography (EMG) was conducted in July 2004.]

In the April 2004 VCAA letter, the veteran was advised that 
VA was responsible for getting relevant records from any 
Federal agency, to include records from the military, VA 
medical centers (including private facilities where VA 
authorized treatment), and the Social Security 
Administration.  The veteran was also informed that VA make 
reasonable efforts on his behalf to get relevant records not 
held by a Federal agency, including records from state and 
local governments, private doctors and hospitals, and current 
or former employers.

In the April 2004 VCAA letter, the RO specifically told the 
veteran to send any evidence in his possession that pertains 
to his claims.  This requests is open ended.  The April 2004 
VCAA letter thus complied with the "give us everything 
you've got" requirement of 38 C.F.R. § 3.159(b)(1) because 
the letter informed the veteran that he could submit or 
identify evidence other than what was specifically requested 
by VA.

In short, the record indicates that the veteran received 
appropriate notice under 
38 U.S.C.A. § 5103 and Quartuccio.

The Board is of course aware of the Court's decision in 
Pelegrini v. Principi, 17 Vet. App. 412 (2004), which appears 
to stand for the proposition that VCAA notice must be sent 
prior to adjudication of an issue by the RO.  In this case, 
these claims were adjudicated by the RO in August 2004, after 
the April 2004 VCAA letter.  Therefore, the timing of the 
VCAA notice with regard to four elements in 38 U.S.C.A. § 
5103 and 38 C.F.R. § 3.159(b)(1) is not at issue as to these 
claims.

In Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006), the 
Court observed that a claim of entitlement to service 
connection consists of five elements:  (1) veteran status; 
(2) existence of a disability; (3) a connection between the 
veteran's service and the disability; (4) degree of 
disability; and (5) effective date.  Because a service 
connection claim is comprised of five elements, the Court 
further held that the notice requirements of section 5103(a) 
apply generally to all five elements of that claim.  
Therefore, upon receipt of an application for a service 
connection claim, section 5103(a) and section 3.159(b) 
require VA to review the information and the evidence 
presented with the claim and to provide the claimant with 
notice of what information and evidence not previously 
provided, if any, will assist in substantiating or is 
necessary to substantiate the elements of the claim as 
reasonably contemplated by the application.  This includes 
notice that a disability rating and an effective date for the 
award of benefits will be assigned if service connection is 
awarded.

In this case, element (1), veteran status, is not at issue.  
The claim of service connection for a disability manifested 
by a muscle injury from the shoulders to the mid-back was 
denied based on elements (2) and (3), current existence of a 
disability and relationship of such disability to the 
veteran's service.  As explained above, he has received 
proper VCAA notice as to his obligations, and those of VA, 
with respect to those two crucial elements.

As for the increased-rating claim, elements (2) and (3) are 
not at issue as to those claims because service connection 
has already been granted for the service-connected history of 
right hand/wrist injuries with borderline carpal tunnel 
syndrome.  As explained above, the veteran has received 
proper VCAA notice as to his obligations, and those of VA, 
with respect to current level of disability, element (4), in 
the April 2004 VCAA letter.  

In any event, the RO specifically addressed elements (4) and 
(5) in the March 2006 VCAA letter.

As for the timing of the VCAA notice as the fourth and fifth 
elements, the RO sent a letter to the veteran in March 2006 
that addressed element (4), degree of disability, and element 
(5), effective date.  The veteran was afforded an opportunity 
to respond.  Therefore, the essential fairness of the 
adjudication was not affected.  See Sanders v. Nicholson, 487 
F.3d 881 (Fed. Cir. 2007).  The veteran and his 
representative have pointed to no prejudice or due process 
concerns arising out of the timing of the VCAA notice.  See 
Mayfield v. Nicholson, 19 Vet. App. 103 (2005), rev'd on 
other grounds, 444 F.3d 1328 (Fed. Cir. 2006), No. 02-1077 
(U.S. Vet. App. Dec. 21, 2006) [timing errors such as this do 
not have the natural effect of producing prejudice and, 
therefore, prejudice must be pled as to it].  The Board 
accordingly finds that there is no prejudice to the veteran 
in the timing of the VCAA notice as to five elements in 
Dingess/Hartman.  

Because there is no indication that there exists any evidence 
which could be obtained which would have an effect on the 
outcome of this case, no further VCAA notice is necessary.  
See Dela Cruz v. Principi, 15 Vet. App. 143, 149 (2001) [VCAA 
notice not required where there is no reasonable possibility 
that additional development will aid the appellant].

Duty to assist

In general, the VCAA provides that VA shall make reasonable 
efforts to assist a claimant in obtaining evidence necessary 
to substantiate the claimant's claim, unless no reasonable 
possibility exists that such assistance would aid in 
substantiating the claim.  The law provides that the 
assistance provided by VA shall include providing a medical 
examination or obtaining a medical opinion when such an 
examination or opinion is necessary to make a decision on the 
claim.  An examination is deemed "necessary" if the 
evidence of record (lay or medical) includes competent 
evidence that the claimant has a current disability, or 
persistent or recurrent symptoms of disability; and indicates 
that the disability or symptoms may be associated with the 
claimant's active military, naval, or air service; but does 
not contain sufficient medical evidence for VA to make a 
decision on the claim.  See 38 U.S.C.A. § 5103A (West 2002); 
38 C.F.R. § 3.159 (2006).

The Board finds that reasonable efforts have been made to 
assist the veteran in obtaining evidence necessary to 
substantiate his claims, and that there is no reasonable 
possibility that further assistance would aid in 
substantiating them.  
The evidence of record includes the veteran's service medical 
records, VA treatment records, reports of November 1989 and 
June 2004 VA examinations, and reports of December 1989 and 
July 2004 VA electromyographic (EMG) examinations, which will 
be described below.  The Board finds that all relevant 
evidence necessary for an equitable resolution of these 
issues has been identified and obtained, to the extent 
necessary.

The Board notes that in response to the March 2006 VCAA 
letter addressing Dingess/Hartman elements (4) and (5), the 
veteran in April 2006 indicated that he had more information 
or evidence to give to VA to substantiate his claim.  
However, the veteran has not since identified or submitted 
any additional information or evidence.  

In a September 2006 statement, the veteran's representative 
stated that the "veteran contends that residuals of his 
[right hand/wrist] injury have gotten worse."  
See September 2006 statement of the accredited representative 
in appealed case (in lieu of VA Form 646), page 3.  There is 
no indication in the remainder of the claims folder that the 
veteran has made such a contention.  

The latest VA examination was completed in July 2004.  The 
Board notes that, unlike the claim for an increased rating 
for cervical strain, the representative did not specifically 
request another examination.  

In any event, the Court has held that where the veteran 
claims that a disability is worse than when originally rated, 
and the available evidence is too old to adequately evaluate 
the current state of the condition, VA must provide a new 
examination.  See Olsen v. Principi, 3 Vet. App. 480, 482 
(1992), citing Proscelle v. Derwinski, 2 Vet. App. 629, 632 
(1992); see also Littke v. Derwinski, 1 Vet. App. 90, 92 
(1990) [VA's duty to assist includes the conduct of a 
contemporaneous medical examination, in particular where it 
is contended that a service-connected disability has become 
worse].  

The Board does not believe that the medical evidence of 
record in this case is too old to adequately evaluate the 
veteran.  There has been submitted no competent medical 
evidence by or on behalf of the veteran showing a change in 
his service-connected right hand/wrist disorder.  In fact, it 
does not appear that the veteran has received recent 
treatment for his right hand/wrist disorder.  

A review of the recent medical evidence demonstrates that any 
right upper extremity pathology is not due to the wrist 
injury/carpal tunnel syndrome.  For example, a February 2005 
VA treatment record, which is the most recent relevant 
treatment record subsequent to the July 2004 VA examination, 
shows that the veteran complained of occasional symptoms of 
right upper extremity numbness and paresthesias.  
Significantly, physical examination revealed no abnormalities 
in the right upper extremity except for decreased pinprick in 
the C-6 distribution.  In that regard, the Board notes that 
service connection is in effect for right shoulder 
radiculopathy, which is separately rated, based on chronic 
changes of the muscles of the right C5-C6 distribution.  

To the extent that the veteran and his representative, as lay 
persons without medical training, are contending that the 
veteran's right upper extremity symptoms emanate from the 
hand and wrist rather than from the cervical spine, it is now 
well established that lay persons without medical training, 
such as the veteran, are not competent to comment on medical 
matters such as diagnosis or cause of a disability. See 
Espiritu v. Derwinski, 2 Vet. App. 491, 494-5 (1992); see 
also 38 C.F.R. § 3.159 (a)(1) [competent medical evidence 
means evidence provided by a person who is qualified through 
education, training, or experience to offer medical 
diagnoses, statements, or opinions].  The statements offered 
by the veteran and his representative are not competent 
medical evidence and cannot serve to call into question the 
medical evidence now of record, which is to the effect that 
the right hand and wrist disability is asymptomatic and what 
the veteran perceives as right wrist problems actually 
emanate from the cervical spine.

In short, because there is already of record competent 
medical evidence which addresses the veteran's disability 
picture, there is no reasonable basis for ordering another 
examination of the veteran.  See Palczewski v. Nicholson, 21 
Vet. App. 174 (2007) [another VA examination is not warranted 
based on the mere passage of time].  A remand under such 
circumstances would be a useless expenditure of scare VA 
medical and adjudicative resources, and would perpetuate 
"the hamster-wheel reputation of veterans law."  See Coburn 
v. Nicholson, 19 Vet. App. 427, 434 (2006) (Lance, J., 
dissenting).  Therefore, another VA examination is not 
warranted.

As is discussed below, the claim for an increased rating for 
cervical strain is being remanded for another VA examination.  
However, the facts involving that claim are different from 
the ones regarding the right hand/wrist disorder.  In 
addition to a specific allegation of a worsening of the 
cervical spine disability since the July 2004 VA examination, 
a February 2005 VA treatment record indicates that the 
veteran's headaches may be related to his cervical strain, 
thereby suggesting a worsening of the cervical spine 
disorder.

In short, the Board has carefully considered the provisions 
of the VCAA in light of the record on appeal, and for the 
reasons expressed above finds that the development of these 
claims has been consistent with the provisions of the VCAA.

The veteran has been accorded ample opportunity to present 
evidence and argument in support of his claims.  See 38 
C.F.R. § 3.103 (2006).  He has retained the services of a 
representative, who has presented written argument on his 
behalf.  He has not requested a Board hearing.

Accordingly, the Board will proceed to a decision on the 
merits as to two of the issues on appeal.

1.  Entitlement to service connection for a disability 
manifested by a muscle injury in the area from the shoulders 
to the mid-back.

Pertinent law and regulations

Service connection may be established for a disability 
resulting from a disease or injury incurred in or aggravated 
by active duty.  See 38 U.S.C.A. § 1131 (West 2002).  

Notwithstanding the above, service connection may be granted 
for disability shown after service, when all of the evidence, 
including that pertinent to service, shows that it was 
incurred or aggravated in service.  See 38 C.F.R. § 
3.303(d)(2006).

In order to establish service connection for a claimed 
disorder, there must be (1) medical evidence of a current 
disability; (2) medical or, in certain circumstances, lay 
evidence of in-service incurrence or aggravation of a disease 
or injury; and (3) medical evidence of a nexus between the 
claimed in-service disease or injury and the current 
disability.  See Hickson v. West, 12 Vet. App. 247, 253 
(1999).

It is now well settled that in order to be considered for 
service connection, a claimant must first have a disability.  
See, e.g., Rabideau v. Derwinski, 2 Vet. App. 141, 143 
(1992); Gilpin v. Brown, 155 F.3d 1353 (Fed. Cir. 1998) 
[service connection may not be granted unless a current 
disability exists].

Under VA regulations, separate disabilities arising from a 
single disease entity are to be rated separately.  See 38 
C.F.R. § 4.25 (2006); see also Esteban v. Brown, 6 Vet. App. 
259, 261(1994).  However, the evaluation of the same 
disability under various diagnoses is to be avoided.  See 38 
C.F.R. § 4.14 (2006); Fanning v. Brown, 4 Vet. App. 225 
(1993).

Analysis

Turning first to Hickson element (2), in-service injury the 
Board notes that the veteran suffered whiplash as a result of 
a motor vehicle accident in June 1988.  
In January 1989, the veteran complained of back pain and 
diffuse right upper trapezoidal tenderness.  In February 1989 
and at a June 1989 medical board, there was a tender 
interspinous area at T1.  Therefore, Hickson element (2) is 
satisfied.  

The critical element is element (1), current disability, 
namely whether the veteran  has a disability manifested by a 
muscle injury in the area from the shoulders to the mid-back 
as he claims.  This is a medical question which the Board 
cannot answer itself.  See Colvin v. Derwinski, 1 Vet. App. 
171, 175 (1991) [the Board is prohibited from exercising its 
own independent judgment to resolve medical questions].  

As was alluded to above, service connection has been granted 
for cervical strain and for right upper extremity associated 
with the cervical strain.  Disability ratings of 10 percent 
have been assigned for each disability.  The Board is mindful 
of the VA antipyramiding provision, 38 C.F.R. § 4.14 [the 
evaluation of the same disability under various diagnoses is 
to be avoided].  Thus, the outcome of this issue comes down 
to whether a separate muscle injury has been clinically 
identified.    

Reports of December 1989 VA orthopedic and neurologic 
examinations did not reveal a diagnosis of a muscle 
disability in the area from the shoulders to the mid-back.  
The report of a December 1989 VA EMG shows that a needle 
examination of the right upper extremity muscles did not 
reveal any abnormalities, including no abnormalities in the 
corresponding paraspinal muscles.  

The report of the June 2004 VA examination shows that while 
there was moderate weakness in the right shoulder at 90 
degrees of flexion and abduction, the muscles in the right 
shoulder were intact with no specific localized tenderness.  
A physical examination done in conjunction with the June 2004 
VA EMG revealed that there was no obvious muscle wasting or 
atrophy and that range of motion in the both upper 
extremities was full with manual muscle testing showing 
strength at 5/5 in shoulder abductors, extensors, and 
internal and external rotators, bilaterally.  While the VA 
examiner in an addendum to the report of the June 2004 VA 
examination could not explain the limited right shoulder 
motion, that examiner did not diagnose a disability 
manifested by a muscle injury in the area from the shoulders 
to the mid-back separate from the chronic mild changes noted 
in the muscles of the right 
C5-C6 distribution

In short, there is no clinical evidence of a disability of 
the shoulders and back aside from the already service-
connected cervical strain and associated right shoulder 
radiculopathy.  As has been discussed above, the veteran's 
statements, and those of his representative, to the effect 
that such a disability in facts exists are without probative 
value.  See  38 C.F.R. § 3.159 (a)(1); see also Cromley v. 
Brown, 7 Vet. App. 376, 379 (1995).

As was discussed in the law and regulations section above, it 
is now well-settled that in order to be considered for 
service connection, a claimant must first have a disability.  
See Brammer v. Derwinski, 3 Vet. App. 233, 225 (1992) [noting 
that service connection presupposes a current diagnosis of 
the claimed disability]; 
see also Chelte v. Brown, 10 Vet. App. 268 (1997) [noting 
that a "current disability" means a disability shown by 
competent medical evidence to exist at the time of the award 
of service connection].  In the absence of competent medical 
diagnosis of a current disability manifested by a muscle 
injury in the area from the shoulders to the mid-back, 
service connection may not be granted.  

The veteran has had ample opportunity to submit competent 
medical evidence of a current a disability manifested by a 
muscle injury in the area from the shoulders to the mid-back, 
and he has failed to do so.  See 38 U.S.C.A. § 5107(a) (West 
2002) [it is a claimant's responsibility to support a claim 
for VA benefits].

For reasons stated above, Hickson element (1) has not been 
met, and the veteran's claim for service connection for a 
disability manifested by a muscle injury in the area from the 
shoulders to the mid-back fails on that basis alone.

For the sake of completeness, the Board will address the 
remaining Hickson element, medical nexus.  See Luallen v. 
Brown, 8 Vet. App. 92, 95-6 (1995), citing Holbrook v. Brown, 
8 Vet. App. 91, 92 (1995) [the Board has the fundamental 
authority to decide a claim in the alternative].  It is clear 
that in the absence of a current diagnosis of a disability 
manifested by a muscle injury from the shoulders to the mid-
back, a medical nexus opinion would be an impossibility.  
Indeed, no such competent medical nexus opinion appears in 
the record.  Hickson element (3) is not met, and the 
veteran's claim fails on that basis also.

In summary, in the absence of Hickson elements (1) and (3), 
the Board concludes that a preponderance of the evidence is 
against the claim of entitlement to service connection for a 
disability manifested by a muscle injury in the area from the 
shoulders to the mid-back.  The benefit sought on appeal is 
accordingly denied.



2.  Entitlement to an increased (compensable) disability 
rating for service-connected history of right hand/wrist 
injuries with borderline carpal tunnel syndrome.

Relevant law and regulations

Increased disability ratings - in general

Disability evaluations are determined by the application of 
VA's Schedule for Rating Disabilities, 38 C.F.R. Part 4 
(2006).  The percentage ratings contained in the Schedule 
represent, as far as can be practicably determined, the 
average impairment in earning capacity resulting from 
diseases and injuries incurred or aggravated during military 
service and the residual conditions in civil occupations. 38 
U.S.C.A. § 1155; 38 C.F.R. §§ 3.321(a), 4.1 (2006).  Separate 
diagnostic codes identify the various disabilities.  
[Specific schedular criteria will be set for below in 
connection with each issue on appeal.]

A request for an increased rating must be viewed in light of 
the entire relevant medical history.  See 38 C.F.R. § 4.1 
(2006); see also Peyton v. Derwinski, 1 Vet. App. 282, 287 
(1991).  However, where entitlement to compensation has 
already been established and an increase in the disability 
rating is at issue, the present level of disability is of 
primary concern.  Francisco v. Brown, 7 Vet. App. 55, 58 
(1994).

Assignment of diagnostic code

The veteran seeks entitlement to an increased rating for 
service-connected history of right hand/wrist injuries with 
borderline carpal tunnel syndrome, which is currently 
evaluated as zero percent disabling under 38 C.F.R. § 4.124a, 
Diagnostic Code 5399-8516 (2006).  See 38 C.F.R. § 4.27 
(2006) [hyphenated diagnostic codes are used when a rating 
under one diagnostic code requires use of an additional 
diagnostic code to identify the basis for the evaluation 
assigned; the additional code is shown after the hyphen].

Carpal tunnel syndrome is "a complex of symptoms resulting 
from compression of the median nerve in the carpal tunnel, 
with pain and burning or tingling paresthesias in the fingers 
and hand, sometimes extending to the elbow."  See Wilson v. 
Brown, 
7 Vet. App. 542, 544 (1995) [citing Dorland's Illustrated 
Medical Dictionary 1632 (1988 27th ed.)].

The assignment of a particular diagnostic code is "completely 
dependent on the facts of a particular case."  See Butts v. 
Brown, 5 Vet. App. 532, 538 (1993).  One diagnostic code may 
be more appropriate than another based on such factors as an 
individual's relevant medical history, the diagnosis and 
demonstrated symptomatology.  Any change in a diagnostic code 
by a VA adjudicator must be specifically explained.  See 
Pernorio v. Derwinski, 2 Vet. App. 625, 629 (1992).

The veteran's hand/wrist disability is currently assigned a 
zero percent disability rating under Diagnostic Code 8516 
(2006).  However, Diagnostic Code 8516 specifically 
references paralysis of the ulnar nerve, whereas Diagnostic 
Code 8515 specifically references paralysis of the median 
nerve, which concerns the wrist.  Therefore, Diagnostic Code 
8515, not Diagnostic Code 8516, is the most appropriate, 
given that the service-connected disability is borderline 
carpal tunnel syndrome.

The Board notes that the veteran has less than full palmar 
flexion in the right wrist.  On the June 2004 VA examination, 
palmar flexion was to 70 degrees.  Full palmar flexion is to 
80 degrees.  See 38 C.F.R. § 4.71, Plate I (2006).  To 
warrant the assignment of a 10 percent disability rating 
under 38 C.F.R. § 4.71a, Diagnostic Code 5214 [wrist, 
ankylosis of], palmar flexion must be limited in line with 
forearm, that is, there must be no palmar flexion.  The 
veteran's mild, 10 degree limitation of palmar flexion (70 
out of 80 degrees) does not approximate the criteria for a 
compensable limitation of palmar flexion.  Moreover, a 
current orthopedic disability involving the right wrist and 
hand has been diagnosed.  Therefore, consideration under 
38 C.F.R. § 4.71, Diagnostic Code 5214 is not warranted.



Schedular criteria

The veteran is right handed.  Diagnostic Code 8515 [paralysis 
of the median nerve] provides a 70 percent disability rating 
for the major extremity, and a 60 percent rating for the 
minor extremity, if paralysis is complete. The factors 
indicative of complete paralysis consist of the hand inclined 
to the ulnar side; the index and middle fingers more extended 
than normally; considerable atrophy of the muscles of the 
thenar eminence; the thumb in the plane of the hand (ape 
hand); incomplete and defective pronation; absence of flexion 
of the index finger and feeble flexion of the middle finger; 
inability to make a fist; index and middle fingers remain 
extended; inability to flex the distal phalanx of the thumb; 
defective opposition and abduction of the thumb, at right 
angles to the palm; flexion of the wrist weakened; pain with 
trophic disturbances.  38 C.F.R. § 4.124a, Diagnostic Code 
8515 (2006).

If paralysis is incomplete, the diagnostic code provides a 50 
percent rating for severe disability in the major extremity.  
For moderate incomplete paralysis, a 
30 percent rating applies for the major extremity.  A 10 
percent disability rating is applicable for mild incomplete 
paralysis of the major extremity.  Id.

The provisions of 38 C.F.R. § 4.31 indicate that in every 
instance where the schedule does not provide a zero percent 
evaluation for a diagnostic code, a zero percent evaluation 
will be assigned when the required symptomatology is not 
shown.  38 C.F.R. § 4.31 (2006).

Analysis

The Board is initially presented with a record on appeal 
which demonstrates that the veteran evidently no longer has 
borderline carpal tunnel syndrome, much less full-blown 
carpal tunnel syndrome.  

The impression from the June 2004 VA EMG was no evidence of 
carpal tunnel syndrome on the right.  The June 2004 VA 
examiner diagnosed a past history of possible carpal tunnel 
syndrome of the right hand with no objective findings in the 
right hand and right wrist time and no current evidence of 
carpal tunnel syndrome.  

There is no competent medical evidence to the contrary.  The 
veteran has not presented any evidence documenting that 
borderline or full-blown carpal tunnel syndrome in the right 
upper extremity currently exists.  See 38 U.S.C.A. § 5107(a) 
(West 2002) [it is a claimant's responsibility to support a 
claim for VA benefits].

In short, it appears that the right/hand wrist disability, to 
the extent that it ever in fact existed, has resolved.  As 
was discussed in some detail in the "duty to assist" 
section above, the medical evidence of record clearly 
indicates that the neurological deficits in the veteran's 
right upper extremity are due to his service-connected 
cervical spine disability.  Indeed, service connection has 
been granted for right upper extremity radiculopathy, and the 
veteran is receiving a 10 percent rating under Diagnostic 
Code 8516 therefor.  An additional rating would constitute 
improper pyramiding.  See 38 C.F.R. § 4.14 (2006).  

In short, the medical evidence clearly shows that the 
neurological symptomatology in the right upper extremity 
complained of by the veteran is due to the right shoulder 
radiculopathy associated with the cervical strain rather than 
a right wrist/hand injury involving carpal tunnel syndrome.  
A noncompensable disability rating is therefore appropriate 
for the service-connected right wrist/hand disability.  See 
38 C.F.R. § 4.31 (2006). 

DeLuca considerations

The Court has held that evaluation of a service-connected 
disability involving a joint rated on limitation of motion 
requires adequate consideration of functional loss due to 
pain under 38 C.F.R. § 4.40 (2006) and functional loss due to 
weakness, fatigability, incoordination or pain on movement of 
a joint under 38 C.F.R. § 4.45 (2006).  See, in general, 
DeLuca v. Brown, 8 Vet. App. 202 (1995).  

Because the veteran's disability is neurological, rather than 
musculoskeletal, in nature, DeLuca provisions are not for 
application.  Moreover, even if DeLuca considerations were 
for application, because the veteran does not currently have 
any symptomatology associated with the service-connected 
hand/wrist disability,  additional disability could not be 
assigned in any event.   
 
Extraschedular consideration

Ordinarily, the VA Schedule will apply unless there are 
exceptional or unusual factors which would render application 
of the schedule impractical.  See Fisher v. Principi, 4 Vet. 
App. 57, 60 (1993).  According to the regulation, an 
extraschedular disability rating is warranted upon a finding 
that the case presents such an exceptional or unusual 
disability picture with such related factors as marked 
interference with employment or frequent periods of 
hospitalization that would render impractical the application 
of the regular schedular standards.  38 C.F.R. § 3.321(b)(1) 
(2006).  An exceptional case is said to include such factors 
as marked interference with employment or frequent periods of 
hospitalization as to render impracticable the application of 
the regular schedular standards.  Fanning v. Brown, 4 Vet. 
App. 225, 229 (1993).

Under Floyd v. Brown, 9 Vet. App. 88, 95 (1996), the Board 
cannot make a determination as to an extraschedular 
evaluation in the first instance.  See also VAOPGCPREC 6-96.  
The RO included 38 C.F.R. § 3.321(b)(1) in the June 2005 
Statement of the Case (SOC) and appears to have considered 
the regulation in the veteran's case.  Accordingly, the Board 
will address the possibility of the assignment of an 
extraschedular rating for the increased disability rating at 
issue.

The Board has been unable to identify an exceptional or 
unusual disability picture, and neither has the veteran nor 
his representative.  The record does not show that the 
veteran has required frequent hospitalizations for his 
history of right hand/wrist injuries with borderline carpal 
tunnel syndrome.  Indeed, it does not appear from the record 
that he has been hospitalized at all for that disability.

Additionally, there is not shown to be evidence of marked 
interference with employment due to the disability.  The 
veteran currently is a delivery truck driver.  There is no 
indication that he has missed any work because of his history 
of right hand/wrist injuries with borderline carpal tunnel 
syndrome, and there is nothing in the current evidence of 
record to indicate that this disorder, which is not a current 
disability, causes unusual impairment.  

In addition, there is no evidence in the medical records of 
an exceptional or unusual clinical picture, or of any other 
reason why an extraschedular rating should be assigned.  The 
Board therefore has determined that referral of the case for 
extra-schedular consideration pursuant to 38 C.F.R. 
3.321(b)(1) is not warranted.

Conclusion

For the reasons stated above, the Board finds that a 
preponderance of the evidence is against the veteran's claim 
for an increased (compensable) disability rating for his 
service-connected history of right hand/wrist injuries with 
borderline carpal tunnel syndrome.  The claim is therefore 
denied.


ORDER

Service connection for a disability manifested by a muscle 
injury in the area from the shoulders to the mid-back is 
denied.

Entitlement to an increased (compensable) disability rating 
for service-connected history of right hand/wrist injuries 
with borderline carpal tunnel syndrome is denied.


REMAND

3.  Entitlement to an increased disability rating for 
service-connected cervical strain, currently rated as 10 
percent disabling.

After having carefully considered the matter, the Board 
believes that this claim must be remanded for further 
evidentiary development.

In a September 2006 statement of the accredited 
representative in appealed case (in lieu of VA Form 646), the 
veteran's representative alleged that the veteran's 
"cervical strain condition has worsened over the years and 
warrants a new evaluation."  

 The last VA orthopedic examination was in June 2004.  
Moreover, a February 2005 VA treatment record indicates that 
the veteran's headaches may be related to his cervical 
strain, thereby suggesting a worsening of the cervical spine 
disorder.  Under the circumstances here presented, the Board 
believes that a current medical examination for the veteran's 
cervical strain is necessary.  See Snuffer v. Gober, 10 Vet. 
App. 400 (1997) [a veteran is entitled to a new VA 
examination where there is evidence that the condition has 
worsened since the last examination].

Accordingly, this issue is REMANDED for the Veterans Benefits 
Administration (VBA) for the following action:

1.  VBA should schedule the veteran for 
an examination to determine the current 
severity of the service-connected 
cervical strain, o include determining 
whether headaches are associated 
therewith.  The report of the examination 
should be associated with the veteran's 
VA claims folder.

2.  After the development requested above 
has been completed to the extent 
possible, and after undertaking any 
additional development it deems 
necessary, VBA should again review the 
record and readjudicate the veteran's 
claim.  If the decision remains 
unfavorable to the veteran, a 
supplemental statement of the case (SSOC) 
should be prepared.  The veteran and his 
representative should be provided with 
the SSOC and an appropriate period of 
time should be allowed for response.  

The veteran has the right to submit additional evidence and 
argument on the matter the Board has remanded.  See 
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board for 
additional development or other appropriate action must be 
handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 
7112 (West Supp. 2006).




______________________________________________
Barry F. Bohan
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


